Case 7:21-cr-00083-VB Document 15 Filed 03/08/21 Page 1 of 1
Case 7:21-cr-00083-VB Document 14 Filed 03/05/21 Page:1 of 1

UNITED STATES DISTRICT COURT none

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK BE 2d “CAbry
Sos a x L-|
x a \\ \
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
Tylik Wilson Brown 7:21-cr-00083 (VB)
Defendant(s).

x

 

Defendant Tyrik Wilson Brown hereby voluntarily consents to participate in the following
proceeding via videoconferencing or X teleconferencing:

 

    
  

on

 

     

Initial Appearance Before a Judiciat Officer

mat Must Sign Separate Waiver of

 

 

 

 

 

x Conference Before a Judicial Officer
a Yd WA (conn bh v13/
s/ Tylik Wilson-Brown /SMB s/ Sam Braverman
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Tylik Wilson Brown Samuel M. Braverman
Print Defendant’s Name Print Counsel’s Name

  
  
 

This proceeding was conducted by reliable video or telep ferencing technology.

318
Date USS. District Judge/U .S-itagistrate Tndge

 
